Dear Mr. Gabriel:
We have received your opinion request dated January 27, 1998, and the resolution of the Parish Council authorizing the opinion request under cover of Mr. Paul A. Labat's letter of February 12, 1998. The specific question pertains to the authority of the Parish Council to exercise some degree of concurrent authority along with the Parish President over the administration and policy of the HUD Housing Rehabilitation Program currently administered by the Federal Programs Division.
Mr. Labat included a copy of the opinion rendered by Stephen M. LaRussa, Parish Attorney, to Ms. Cheryl Breaux, Federal Programs Division Head. In that opinion, Mr. LaRussa opined that the administration of the CDBG housing rehabilitation programs was an administrative function within the complete control of the Parish President, as chief executive officer of the parish. Given the information provided to this office, we must agree with that conclusion for the reasons stated in that opinion.
The Louisiana Constitution, Art. 6, Sec. 5, provided the Terrebonne Parish governing authority the right to adopt a home rule charter. That charter, once adopted, provided for the distribution of the powers and functions of the government of the parish. The charter established a legislative branch (Parish Council) and an executive branch (Parish President) with distinct areas of responsibility. The Constitution gives the local governing authority complete discretion in the distribution of operations and authority in the charter. Lafourche Parish Councilv. Autin, 648 So.2d 343 (La. 1994). La. Const. Art. 6, Sec. 5(E). We agree with Mr. LaRussa's analysis of the charter and local ordinances with regard to the authority granted the executive branch.
We do not see that the administration of the HUD program and the finances from the federal government is outside the scope of authority of the parish under the provisions of Subsection 5(E) of Art. 6 of the Constitution. The Parish Council, by ordinance, granted the planning and economic development director "responsibility for overall management of all federal community development block grant programs". Parish Code Chapter, 2, Section 277(b). As stated in Mr. LaRussa's opinion, the Charter also provides the director of planning and zoning with responsibility for administration of federal housing grants. Parish Charter Article IV, Section 4-07(b). Given these two provisions, it appears that under either one the administration of the federal funds is an executive function and outside the scope of authority of the Parish Council as the legislative branch of government.
I hope this is responsive to your request, but should you have any addition information or questions, please contact the undersigned at your convenience.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
By: __________________________
RPI:RBB:glb